

115 HR 1930 IH: Federal Refrigerant Management and Stewardship Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1930IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Rodney Davis of Illinois (for himself and Mr. Peters) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the Administration of General Services to issue guidance relating to the procurement of
			 reclaimed refrigerants.
	
 1.Short titleThis Act may be cited as the Federal Refrigerant Management and Stewardship Act of 2017. 2.Promoting use of reclaimed refrigerants in Federal facilities (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services shall issue guidance relating to the procurement of reclaimed refrigerants to service existing equipment in Federal facilities.
 (b)PreferenceThe guidance issued under subsection (a) shall give preference to the use of reclaimed refrigerants if—
 (1)the refrigerant has been reclaimed by an individual or entity that is certified under the laboratory certification program of the Air Conditioning, Heating, and Refrigeration Institute; and
 (2)the price of the reclaimed refrigerant does not exceed the price of a newly manufactured refrigerant.
				